DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 11/12/2021.
Claims 47-48, 50-56, 58-62, 66 and 68-72 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-56, 60-62, 68-70 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The combination of the limitation “a membrane comprising a conductor/dielectric stack positioned between said first and second surface, wherein said conductor/dielectric stack comprises at least three conductor layers that form a top, a bottom and one or more middle conductor layers”, “a power supply in electrical contact with said top and bottom conductor layers of the membrane to provide an electric potential difference” and “wherein said electric potential difference of said top and bottom conductor layers provides independently controlled gating” render claim 54 and its dependent claims contain new matter not supported by the originally filed disclosure.  This is because throughout the specification, the electrodes, which provide the electric potential difference for independently controlled gating, are not part of the membrane having the conductor/dielectric stack as the top and bottom conductor layers.  This is shown in figs. 5d, 8a, 21a-21b where the electrodes that provide potential difference for independently controlled gating are not part of the membrane having the conductor/dielectric stack nor are they the top and bottom of the conductor/dielectric stack.
Claim 55 also contains new matter not supported by the originally filed disclosure with the limitation “wherein said top and/or bottom conductor layers form one or more gate electrodes, and each of said one or more gate electrodes is a graphene conductor layer in said conductor/dielectric stack”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-48, 50-53, 58 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255). 
Addressing claims 47-48, 52 and 71, Polonsky discloses a method for characterizing a biomolecule 112 parameter, comprising the steps of:
	providing a solid-state nanopore 105 in a membrane comprising a conductor-dielectric stack (stack comprising conductive layers 106-108 and dielectric layers 115-116), wherein said membrane separates a first fluid compartment 103 from a second fluid compartment 104 and said conductor comprises conductor layers (106-108) and said solid-state nanopore has a constant diameter (figs. 1 and 3);
	providing the biomolecule 112 in said first fluid compartment (fig. 1 and paragraph [0029]);
	applying an electric field across said membrane and driving said biomolecule through said nanopore to said second fluid compartment under said applied electric field [0029]; and
	monitoring an electrical parameter across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore, thereby characterizing said biomolecule parameter [0048];
	wherein said conductor-dielectric stack comprises:
	a plurality of conductive layers (106-108) that form an outermost conductor layers 106 and 108 and one or more central conductor layer 107 positioned between the outermost conductor layers, wherein adjacent conductor layers are separated by a dielectric layer (115 or 116); and said method further comprises:
	independently energizing the outermost conductor layers to slow down passage of the biomolecule (fig. 2 shows the outermost conductor layers are energized in lock mode to lock the biomolecule in a desired position) and the central conductor layer for measuring a time-course or electric potential or transverse current along said conducting layer during said biomolecule transit through said nanopore, thereby characterizing a sequence or length of said biomolecule (paragraph [0048] discloses measuring the tunnel current between the electrodes that corresponds to the step of measuring transverse current along the conductor layer during biomolecule transit).

Polonsky is silent regarding the conductor layers comprise conductor nanoribbons formed from an atomically thin electrically conducting layer of graphene, the step of monitoring the electrical parameter by field effect sensing with the conductor nanoribbon and the hybrid-biological solid-state nanopore comprises a protein.

Xu discloses a method of measuring current as a biomolecule traverses a nanopore similarly to that of Polonsky; wherein, the conductors for measuring the current are made of graphene with a thickness between 0.3 – 0.7 nm [0009-0011, 0024], which is the equivalence to the claimed “atomically thin electrically conducting layer”, in order to meet the resolution requirements for detecting a single base in a single-stranded DNA for DNA sequencing [0024].  Xu further discloses electrical contact pads 4 for measuring the current detected by the nanoribbon.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the conductors of Polonsky with the graphene nanoribbon disclosed by Xu in order to enhance the resolution of the device for detecting individual DNA bases for DNA sequencing (Xu, [0024]).

Peng discloses a solid-state nanopore having made of conductor-dielectric stack and has a constant diameter (figs. 1 and 4) for characterizing the DNA sequence, similarly to that of Polonsky.  Peng further discloses the step of measuring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer [0020-0023].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify step of monitoring the tunneling current across the membrane or along a plane formed by the membrane of Polonsky with the known step of monitoring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer as disclosed by Peng in order to obtain the predictable result of manipulating the movement of the DNA molecule through the nanopore and measuring the tunneling current for characterizing the sequence of DNA molecule (Rationale B, KSR decision, MPEP 2143; Peng, [0021-0023]).

Martin discloses a nanopore device for characterizing biomolecule similarly to that of Polonsky; wherein, the hybrid biological solid-state nanopore comprises a protein (fig. 15B shows a nanopore having constant diameter comprising a protein channel sensing element; the protein channel sensing element is alpha hemolysin protein channel).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify nanopore of Polonsky with the protein channel sensing element as disclosed by Martin in order to improve the specificity of the nanopore to a target biomolecule (Martin, [0021, 0024-0025, 0186-0187 and 0191]).

Addressing claim 50, Peng discloses the method further comprising field effect gaiting by independently electrically biasing one of the conductive layer to provide electrical gating of said nanopore [0020] and wherein said biasing is by electrically connecting an electrode to an individual conductor layer embedded in the conductor-dielectric stack (fig. 1 and paragraphs [0020 and 0026]), and said biasing modifies an electric field in the nanopore generated by the applied electric field across the membrane [0026-0029].

Addressing claim 51, Peng discloses the insulating layers of the conductor-dielectric stack are made of silicon nitride [0029]; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art.

Addressing claim 53, the limitation of current claim is drawn to the method of forming the dielectric layer that does not structurally differentiate the claimed dielectric layer from that of the prior art (MPEP 2113).

Addressing claim 58, Polonsky discloses electrical contacts (120-122) for the electrodes.

Claim 59 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-53, 58 and 71 above, and further in view of Nelson et al. (Nano Letters, 2010, 10, 3237-3242).
Addressing claim 59, Polonsky, Xu, Martin and Peng are silent regarding the limitation of current claim.
Nelson discloses a nanopore device for detecting DNA sequence; wherein, the nanopore device comprises graphene nanoribbon through which the nanopore is formed (fig. 1).  The graphene nanoribbons have a width of 3.3 nm and the nanopore has a diameter of 1.45 nm (page 3238 last paragraph of the left column and description of figure 2); therefore, the diameter of the nanopore relative to the width of the nanoribbon falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Polonsky in view of Xu with the nanoribbon and the nanopore having the width and diameter, respectively, disclosed by Nelson in order to obtain the predictable result of detecting the base sequence of the DNA biomolecule (Rationale B, KSR decision, MPEP 2143).

Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-53, 58 and 71 above, and further in view of Dugas et al. (US 6,616,895).
Addressing claim 66, Polonsky is silent regarding the vertically adjacent nanoribbons have an offset longitudinal direction with respect to each other that is between 10o and 130o.

Dugas discloses a nanopore device having at least two vertically adjacent electrode layers (fig. 10), through which the nanopore traverses in a direction that is transverse to a longitudinal direction of the electrode and wherein vertically adjacent electrode have an offset longitudinal direction with respect to each other that is between 10o and 130o (fig. 10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Polonsky in view of Xu and Peng to have the vertically adjacent nanoribbon layers to have an offset longitudinal direction with respect to each other that is between 10o and 130o as disclosed by Dugas in order to reduce the cost of manufacturing while maintaining high degree of precision in term of molecule detection (col. 9 ln 1-32).

Claims 54-56, 60, 69-70 and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875).
Addressing claims 54, 56, 69-70 and 72, Peng discloses a device for characterizing a biomolecule parameter, said device comprising:
a membrane 105 comprising:
	a first surface (the top surface or alternatively the upper surface of the top guard electrode in paragraph [0028]) and a second surface (the bottom surface or alternatively the bottom surface of the bottom guard electrode in paragraph [0028]) opposite said first surface, wherein said membrane separates a first fluid compartment (the upper fluid compartment) comprising said first surface from a second fluid compartment (the lower fluid compartment) comprising said second surface;
	a conductor/dielectric stack 105 positioned between said first surface and said second surface, wherein said conductor/dielectric stack comprises at least three conductor layers (102, 104 and 105) that form a top (104), a bottom (105) and one or more middle conductor layers (102), with adjacent conductor layers separated by a dielectric layer (101 and 103); and
	 a solid-state nanopore 107 through said membrane that fluidically connects said first compartment, wherein said solid-state nanopore has a constant diameter (fig. 1);
a power supply 110 in electrical contact with said top and bottom conductor layers (fig. 1) of the membrane to provide an electric potential difference between said first fluid compartment and said second fluid compartment; and
a detector (ammeter 109) to detect an electric current through said nanopore [0008] as a biomolecule transits said nanopore under an applied electric potential difference between said first and second fluid compartments (paragraph [0022] discloses macro ions, such as DNA, is transported through the nanopore under the potential difference between the first and second fluid compartments), wherein said detector comprises a field effect sensor formed from the power supply 110 in electrical contact with at least one of said middle conductor layer 102 (the power supply 110 is in contact with the middle conductor layer 102 when voltage is applied to the middle conductor as the gate electrode), wherein said electric potential difference of said top and bottom conductor layers provides independently controlled gating (from energizing the middle conductor), and said at least one middle conductor layer 102 is electrically isolated from said top and bottom conductor layers for control and characterization of the nanopore electric field (the middle conductor 102 acts as gating electrode for modulating the ionic current flowing through the nanopore, which encompasses controlling and characterization of the nanopore electric field).

Peng is silent regarding the nanopore comprising a protein and the at least one middle conductor layer is an atomically thin electrically conducting layer that is a graphene nanoribbon.

Xu discloses a method of measuring current as a biomolecule traverses a nanopore similarly to that of Peng; wherein, the conductors for measuring the current are made of graphene with a thickness between 0.3 – 0.7 nm [0009-0011, 0024], which is the equivalence to the claimed “atomically thin electrically conducting layer”, in order to meet the resolution requirements for detecting a single base in a single-stranded DNA for DNA sequencing [0024].  Xu further discloses electrical contact pads 4 for measuring the current detected by the nanoribbon.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the conductors of Peng with the graphene nanoribbon disclosed by Xu in order to enhance the resolution of the device for detecting individual DNA bases for DNA sequencing (Xu, [0024]).

Martin discloses a nanopore device for characterizing biomolecule similarly to that of Peng; wherein, the hybrid biological solid-state nanopore comprises a protein (fig. 15B shows a nanopore having constant diameter comprising a protein channel sensing element; the protein channel sensing element is alpha hemolysin protein channel). The alpha hemolysin protein channel is the receptors of claim 69, the protein contains an aperture that is the nanopore of claim 70 and the alpha hemolysin protein of claim 72.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify nanopore of Peng with the protein channel sensing element as disclosed by Martin in order to improve the specificity of the nanopore to a target biomolecule (Martin, [0021, 0024-0025, 0186-0187 and 0191]).

Addressing claim 55, in the modified device of Peng in view of Xu, the top and bottom electrodes are made of graphene as that of the middle conductor layer.  Peng further discloses the gate electrode is electrically connected to a source electrode (the conducting line between the gate electrode and the power supply) powered by said power supply 110.  With regard to the limitation “wherein said top and/or bottom conductor layers form one or more gate electrodes”, the limitation is drawn to the intended use of the electrodes that does not structurally differentiate the claimed conductor layers from that of the prior art.  In instant situation, the top and bottom electrodes of Peng are connected to the power supply; therefore, they are structurally capable of being the gate electrodes.

Addressing claim 60, fig. 1 of Peng discloses the gate electrode is in electrical isolation (being sandwiched between two electrically insulating layers) to provide independent control of the electric field in and/or adjacent to the nanopore.

Claim 61 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875) as applied to claims 54-56, 60, 69-70 and 72 above, and further in view of Polonsky et al. (US 2008/0187915).
Addressing claim 61, Peng is silent regarding two or more independently biased gate electrodes.

Polonsky discloses multiple independently biased gate electrodes (106, 107 and 108) for controlling the movement of biomolecule through the nanochannel (figs. 1-2).

At the time of the invention, one of ordinary skill in the art would have found it obvious to modify the device of Peng with two or more gate electrodes as disclosed by Polonsky in order to exert greater control of the movement of the biomolecule through the nanopore for further characterization and sequencing (Polonsky, figs. 1-2, [0048-0049]).

Claims 62 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875) as applied to claims 54-56, 60, 69-70 and 72 above, and further in view of Dugas et al. (US 6,616,895).
Addressing claims 62 and 68, Peng in view of Xu satisfies the limitation there are at least two vertically adjacent graphene layers that are nanoribbons, through which said nanopore transits in a transverse direction to a longitudinal direction of said graphene layer.
Peng, Xu and Martin are silent regarding the vertically adjacent nanoribbons have an offset longitudinal direction with respect to each other that is between 10o and 130o.

Dugas discloses a nanopore device having at least two vertically adjacent electrode layers (fig. 10), through which the nanopore traverses in a direction that is transverse to a longitudinal direction of the electrode and wherein vertically adjacent electrode have an offset longitudinal direction with respect to each other that is between 10o and 130o (fig. 10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Peng in view of Xu to have the vertically adjacent nanoribbon layers to have an offset longitudinal direction with respect to each other that is between 10o and 130o as disclosed by Dugas in order to reduce the cost of manufacturing while maintaining high degree of precision in term of molecule detection (col. 9 ln 1-32).
With regard to the limitation of claim 62, Dugas discloses the diameter of the channel is approximately 10 nm (col. 5 ln 55-61), which implicitly means that the overlapping area between the vertically adjacent electrodes in fig. 10 is greater than 100 nm2 that includes the claimed value.  Therefore, lacking evidence showing criticality regarding the claimed area of the overlap region area, the claimed overlap region area would have been obvious to one of ordinary skill in the art in optimizing the shape and size of the vertically aligned nanoribbon electrodes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 47-48, 50-56, 58-62, 66 and 68-72 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/14/2022